Citation Nr: 0420599	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  99-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to increased (compensable) rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served had active duty for training from May 6, 
1975 to September 3, 1975, and he served on active duty from 
September 26, 1979 to January 15, 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which continued a noncompensable 
rating for the disability at issue.

It is noted that, although having requested VA hearings 
before a travel section of the Board, the veteran withdrew 
that request and subsequently requested a local hearing.  
However, he failed to appear for the hearing scheduled in 
April 2001.  Notice of the hearing was mailed to the veteran 
more than one month prior to the scheduled hearing date and 
was not returned as undeliverable.  No request was received 
for rescheduling.  Therefore, the request for hearing is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2003).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's hemorrhoids are currently shown to be no 
more than mild or moderate, not large or thrombotic, are not 
irreducible with excessive redundant tissue, and do not 
evidence frequent recurrences.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4. 4.114, Diagnostic Code 7336 (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also new 
regulations at 38 C.F.R. § 3.159, promulgated pursuant to the 
enabling statute.  The Board notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO as reflected by the notice issued in 
December 2003 as well as the Supplemental Statement of the 
Case of March 2004.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence.  He was provided with notice 
of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  The veteran was not prejudiced by 
virtue of the rating action that preceded enactment of the 
VCAA because the earlier rating action, unfettered by legal 
doctrines such as res judicata or collateral estoppel, does 
not carry the same weight as a judicial or even other final 
administrative determinations vis-à-vis the claimant's 
appeal.  Furthermore, the Supplemental Statement of the Case 
of March 2004, issued after the initial VCAA notice, 
constitutes a decision that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
December 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Treatment records reflect two complaints for hemorrhoids in 
1995, with two additional complaints over the ensuing years 
until May 2001.  The veteran was afforded a VA examination in 
December 2003.  Objectively, there was no evidence of fistula 
or fissure appreciated at that time.  Sphincter control was 
characterized as excellent.  Two hemorrhoidal tags, 
characterized as "tiny", were noted on the examination 
report.  No internal hemorrhoids were identified, and there 
was no evidence of bleeding or infection.    

The veteran's hemorrhoids are evaluated under Diagnostic Code 
7337.  Under this provision, mild or moderate hemorrhoids 
warrant a noncompensable evaluation.  A 10 percent evaluation 
is warranted where there are large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids with persistent bleeding and secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
The veteran's hemorrhoids do not approach the severity 
contemplated by criteria for a compensable rating.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 
274 F.3d 1361 (2001) (the benefit of the doubt rule applies 
only when the positive and negative evidence renders a 
decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's disability at issue has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased (compensable) evaluation for 
hemorrhoids is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



